DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 13-17, 19-29, and 31-36are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Viroli et al. (2014/0014650) teaches an induction cooking hob with a pot detection device. The hob includes a cooking surface having cooking areas and/or cooking zones. The hob includes a user interface having a switch element and a display. The hob includes a control unit for controlling the cooking area(s) and/or the cooking zone(s). The pot detection device checks, if a cooking vessel is placed on the cooking area(s) and/or cooking zone(s). The control unit switches off the cooking area(s) and/or cooking zone(s), if the pot detection device has identified that the cooking vessel has been removed from the cooking area(s) and/or the cooking zone(s). The control unit stores a cooking mode of the cooking area(s) and/or cooking zone(s), which have been switched off. The display indicates that the cooking area(s) and/or cooking zone(s) have been switched off. The switch element restarts the cooking area(s) and/or cooking zone(s) in the same cooking mode. (See Abstract).

	Shukla (2004/0256378) teaches A multiple-zone power control system for controlling electric heating elements, including a power control unit having multiple control zones, a touch-sensitive fuinction key, and a touch-sensitive on/off key for activating and deactivating one of the control zones. When all of the control zones are deactivated, the touch-sensitive key must be touched for at least a cold start duration in order to activate the designated control zone. Alternatively, the designated control zone is prevented from being activated if the touch-sensitive fuinction key is touched while the touch-sensitive on/off key is being touched. The control system also includes two power controllers connected by a communication bus. When one of the power controllers initiates a lockout condition, the other power controller initiates a corresponding lockout condition. Multiple heating elements can be controlled together using a single set of control keys. A element size key toggles between different combinations of heating elements to control. (See Abstract).

	Ginsberg  (2002/0007387) teaches dynamically variable idle time thread scheduling in a device with a high system tick rate. A device based on the subject matter includes an operating system, a set of application program modules, and one or more hardware elements. A thread scheduling mechanism in the operating system schedules threads at a periodic rate. Upon determining that there are no threads to execute, at least a subset of components are deactivated for a dynamic variable amount of time before they are is re-activated. The at least one subset of components are selected from the hardware elements, one or more program modules comprising the operating system, and the like. The dynamic variable amount of time is independent of the periodic rate and based on a sleep state of a set of threads in a sleep queue. (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 13 filed on 05/18/2021. Claims 14-17, 19-29, and 31-36 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HERMON ASRES/Primary Examiner, Art Unit 2449